Janua!'y 26, him

nom F. L. hassio ' _ _ ’_;".
Gocmty Auditor . -
_Vernen, tresz - .

hear Sir: ` - ' "

opinion llo. o-ms

noe Cen script issued far
electric servicemanl
used to pay texas?

' ms office is in recth of year letter et
JBIII!BP¥M aaki.ngeurepini'auea teanothereeriptid-_
_.eaed to east texas otilities company for light current
`fa:niahed!ilharger mtycenbeusedtopsyedvslar~;
_-m texas of that ca¢q)aay¢ ~ -

  
  
 
 
 
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
  
 
  

,

7 ¥ou cite Article tow noticed ‘Ci'ri'l Statutes,
' reading as follo`ss¢

*n\emeszmsabymnsmpwrm”
_ payable pila_WM`°d’currency cr coin er th;dgeit¢:'*,
states that corners ho ng

iswed’ts them rcr services rendered the
eousty say pay their scinty all salem texas
in crash my (t),*

1a the absence cf statutes permitting him to de fee
a rex collector cannot accept making except money is thai
pageant of taxes. cooley on hunting eth M., ssc. 1253 '
ai C. J. holt

meetrisity supplied to a wessz is a *c¢madity.*
State vs interstate I*assr Go., .. :». e'. 42?, 118 Hchr m
ace hohinloy Telephons Go. vs- Cuaberlaed Tolephene 00¢,1¢1
h. th 38, 153 his- 35¢¢. (Talephsns service is s oo:snedity).

it is therefore our opinion that the forum of
electricity is act a "scrvi.ee remorsd the aith within
the cashing of article mem

 

-\.

I_isn._ 1°~'.. n- £-:nseis, summary 26, 1935 13ch 2

sugar articles relating tn usc usc of certain
_f:fnds sf script in the panama of msmty t,.‘:..‘¢:es are
article ;:£.'__: ilevissd Civil. Btau\tos swl miele icm
code of a:r.i.-::lnal L‘raoo;dn~e. §c-it,h-.;~r cr these articles
mr amy other 90 far as ne h=ive been able to find
could msiwrizs fm acceptance of the script that you
mentioned in payment of county taxes. `

rice question is therefore assessed in the vega-
tivc+ .

fours very truly